This is a suit by a non-resident against another non-resident to secure a judgment for $500, with interest. Jurisdiction is given the Tenth Judicial District Court of this State by the attachment of forty acres of land in Natchitoches Parish, Louisiana, alleged to be owned by the defendant. Appellant intervened in the suit claiming to be the owner of the forty acres attached, having acquired same by two tax deeds from the Sheriff of Natchitoches Parish which recite the property was sold as the property of defendant for non-payment of taxes for the years 1940 and 1941. The period for the redemption of the property had not passed.
The lower court awarded judgment for the plaintiff as prayed for, sustaining the writ of attachment and dismissing the demands of intervenor, appellant here. The minutes of the Court disclose the following reason for the decision of the lower Court:
"Case tried and in this case the court being of the opinion the intervenor ceases to have any interest for the reason that the evidence presented at the time of judgment was rendered shows conclusively that the money due intervenor to redeem the property was paid into the hands of the Sheriff and the property redeemed. Bill reserved by counsel for intervenor to the ruling of the Court."
The record fails to contain the evidence of redemption referred to in the above excerpt from the minutes. Appellee has filed a motion here to remand the case for the purpose of completing the record by inserting the evidence offered as to the redemption. It is certain that if the property was redeemed by defendant within the redemption period allowed by law, then the intervenor is without interest in this suit. The only way we can pass on the legality of the redemption is for the evidence of it to be before us.
Since the minutes show there was such evidence offered and acted upon by the court below, we conclude that it is proper to remand the case to the lower court for completion of the record in that respect, and it is so ordered. *Page 149